OPINION OF THE COURT
Mollen, P. J.
On this appeal, the principal issue dividing this court concerns the sufficiency of the evidence of the defendant’s guilt of robbery in the first degree. Viewing the evidence, as we must, in a light most favorable to the prosecution, giving it the benefit of every reasonable inference to be drawn therefrom (see, Jackson v Virginia, 443 US 307, 319; People v Lewis, 64 NY2d 1111, 1112; People v Malizia, 62 NY2d 755, 757, cert denied — US —, 105 S Ct 327; People v Contes, 60 NY2d 620, 621), we conclude that the defendant’s guilt was proven beyond a reasonable doubt. There being no other issues warranting reversal, we affirm the conviction.
On January 22, 1979, shortly after 9:30 a.m., a robbery occurred at the Smithtown branch of the National Bank of North America (the bank). Later that day, the defendant, Charles A. Bauer, a member of the Nassau County Police Department, was arrested and charged with committing the robbery.
The defendant has been tried three times in connection with this case. The first trial resulted in a conviction which was subsequently reversed by this court because of an error in the charge to the jury (see, People v Bauer, 83 AD2d 869). The second trial ended in a mistrial because the jury was unable to agree on a verdict. The third trial resulted in the instant conviction for robbery in the first degree, which conviction is the subject of this appeal.
The evidence presented at the third trial has been extensively, albeit, selectively reviewed by the dissent. Suffice it to say that the evidence linking the defendant to the robbery consisted of the testimony of several persons, i.e., a bank customer and bank employees, which testimony established that the defendant was the person who committed the robbery at the bank. Specifically, Barbara McCormick, a bank customer, identified the defendant at two lineups (with the participants seated) which were held on the day the crime was committed, and at the trial. Her testimony placed the defendant in the parking lot in front of the bank shortly before and after the robbery.
A bank manager trainee, Mary Alice Blanchet, testified that *545the defendant resembled the person who entered the bank on the day in question at approximately 9:40 a.m., displayed a weapon, and ordered bank employees to fill a bag with money which he took with him when he left the bank. Some two weeks after the robbery, Ms. Blanchet viewed a lineup but did not make an identification. However, the next day she contacted a detective assigned to investigate the robbery and informed him that she could identify the person she thought she had seen in the bank. Ms. Blanchet subsequently identified the defendant as that person.
A third witness, Margaret Horn, who was a teller at the bank, identified the defendant as the masked person who ordered her at gunpoint to put $4,200 into a bag. Ms. Horn thought that, because of his physical appearance (height, weight, etc.), she knew the robber as a bank customer. The defendant, who was in fact a bank customer and who regularly spoke with employees, was seen by Ms. Horn in the bank approximately one month after the robbery. She compared the defendant’s height, build, and manner of walking with those of the robber, and concluded that the defendant and the robber were one and the same person.
More incriminating was the testimony concerning the getaway car. John Wurzler, the acting branch manager, was present in the bank when the robbery occurred. He followed the robber out of the bank and into the parking lot in front of the bank. Though he momentarily lost sight of the robber, Mr. Wurzler saw him enter a late model black Mercury Cougar with sports wheels and an antenna on the vehicle’s left rear side. According to Mr. Wurzler, the license plate number was "171 ABJ”.
Bruce Morin, who was making the morning "drop” for the Genovese Drug Store at the bank’s outside deposit box when the robbery was taking place, saw a man exit from the bank, and begin to pull a mask off his head. The man looked in Mr. Morin’s direction and then started to run across the parking lot. Mr. Morin followed the man into the parking lot and, at a distance of 12 to 15 feet, saw him enter a 1978 Mercury Cougar, which had a left rear antenna. Initially he stated that the vehicle was blue but later testified that it was black. Mr. Morin identified the defendant as the person he saw enter the Cougar. Mr. Morin was also able to see the vehicle’s license plate bearing the number "171 ABJ”. However, he testified that the "J” could have been a "T”.
*546A few hours after the robbery, Mr. Morin was driven by some detectives to an area where he identified the vehicle he had seen pull out of the parking lot. The vehicle’s license plate number was "171 ARJ”; however, most importantly, the plate was bent at the bottom of the fifth character, viz., under the "R”.
Later that day, Mr. Morin was transferred to another vehicle and was taken to New Mill Road. He saw some automobiles parked down the road but was unaware that the Cougar was among them. From a distance of at least 500 feet,1 Mr. Morin saw a group of people emerge from a house and enter a vehicle. The defendant, who had just been arrested inside his house at 84 New Mill Road, was one member of that group. However, Mr. Morin was unable to differentiate among the group members. Mr. Morin was thereafter asked to view two lineups, and upon doing so he identified the defendant. According to Mr. Morin, there was no chance that he could be mistaken about his identification.
A police check on the vehicle and license plate disclosed that a 1978 black two-door sedan Mercury Cougar, license plate number "171 ARJ”, was registered in the defendant’s name, at 84 New Mill Road, Smithtown, New York; the investigation disclosed no other Mercurys with "171” in the license plate number. According to one of the defendant’s witnesses, Margaret Soriano, the license plate on the defendant’s Cougar was bent several days after he acquired the car; in any event, the plate was bent before January 22, 1979. The defendant admitted that he owned a motor vehicle matching the description of the Cougar bearing license plate number "171 ARJ”.2
Testimony was also presented by the prosecution concerning the weapon which was displayed during the course of the commission of the robbery. The weapon which was seized from the defendant’s home at the time of his arrest, and later introduced into evidence at the trial, was identified by John Wurzler, Mary Alice Blanchet, and Margaret Horn as being similar to the one which was displayed during the robbery.
The perpetrator was described by the People’s witnesses as *547wearing distinctive clothing. John Wurzler testified that the robber wore a three-quarter length leather-type jacket with a light bleach or paint stain on the middle back, and blue jeans with a bleach or paint stain on the right leg. Some five weeks later, when Mr. Wurzler saw him in the bank, the defendant was wearing dungarees and a black leather jacket similar in appearance to the jacket and pants worn by the perpetrator. Linda Straub, a bank employee who witnessed the crime, testified that the perpetrator was wearing a black waist-length leather jacket and faded jeans. There was a baby-blue paint-type stain on the back of the jacket. Defendant admitted that he had owned a black leather jacket. However, according to his testimony, defendant allegedly discarded the leather jacket sometime in 1976 after his house had been burglarized and the perpetrators splattered lime green paint on the jacket.
The defense was essentially twofold: alibi and mistaken identity.3 The alibi defense was presented by three witnesses, namely, the defendant’s wife, Beverly Bauer, a close friend and neighbor, Linda Caracci and Mrs. Caracci’s housekeeper, Maureen Forde. These witnesses attempted to establish that the defendant was at home when the robbery occurred. Given the jury verdict of guilt, it is clear that these witnesses, who, because of their interest in the outcome of the case or because of the inconsistencies in their testimony, were successfully impeached by the prosecution. Mrs. Bauer testified that on the date of the robbery, she awoke shortly before 9:30 a.m. and had coffee with the defendant after which he went downstairs while she dressed. The telephone allegedly rang at approximately 9:40 to 9:45 a.m., but Mrs. Bauer did not answer it. Mrs. Bauer further testified that she rejoined her husband in the kitchen at approximately 10:15 a.m. and they left the house at 10:30 a.m.
Mrs. Caracci similarly testified that she telephoned the Bauer residence on the morning of January 22, 1979 and spoke with the defendant. At trial, Mrs. Caracci estimated that the telephone conversation occurred between 9:40 and 9:45 a.m.
The time sequence as presented by Mrs. Bauer’s and Mrs. Caracci’s trial testimony was sharply contradicted by that offered by the police officers who conducted an investigation shortly after the robbery. Detective Kozen testified on rebuttal *548that when he interviewed Mrs. Bauer at her home on the afternoon of January 22, 1979, the day the robbery occurred, she stated that she had gotten up at approximately 10:00 a.m. that morning. Similarly, Detective Romano testified that during his interview with Mrs. Caracci a few hours after the robbery, she stated that her telephone conversation with defendant that morning occurred at approximately 9:00 to 9:15 a.m. Under this latter time sequence, the defendant could still have committed the robbery since the prosecution’s evidence established that the bank was only five or six minutes in driving time away from the Bauer residence.
Mrs. Forde’s testimony was offered to substantiate the fact that Mrs. Caracci had spoken to the defendant by telephone on the morning of January 22, 1979. Mrs. Forde, however, was impeached by the fact that she did not recall the telephone call until the defendant brought it to her attention more than a month after the robbery.
The defense also sought to establish that the defendant was the victim of misidentification. Linda Caracci’s husband, Joseph, and Mrs. Bauer, testified that on the day in question they saw someone resembling the defendant drive past the defendant’s house in a beige automobile. In addition, the defense attempted to exploit the variances among the descriptions of the perpetrator given by the prosecution’s witnesses, as well as the conflicts between those descriptions and the defendant’s appearance after his arrest, and at the trial, including the fact that when arrested the defendant had a scar on his nose. Apparently none of the witnesses mentioned the scar in their descriptions.
It is well established that the standard for reviewing the legal sufficiency of the evidence in a criminal case is whether, after viewing the evidence in a light most favorable to the prosecution, any rational trier of fact could have found that the defendant’s guilt of the charged crimes had been proven beyond a reasonable doubt (see, Jackson v Virginia, 443 US 307, 319, supra; People v Lewis, 64 NY2d 1111, 1112, supra; People v Malizia, 62 NY2d 755, 757, supra; People v Contes, 60 NY2d 620, 621, supra). As the United States Supreme Court noted in Jackson v Virginia (supra, at p 319): "This familiar standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts. Once a defendant has been found guilty of the crime charged, the factfinder’s role as weigher of the *549evidence is preserved through a legal conclusion that upon judicial review all of the evidence is to be considered in the light most favorable to the prosecution. The criterion thus impinges upon 'jury’ discretion only to the extent necessary to guarantee the fundamental protection of due process of law”. Accordingly, the function of an appellate court is not to substitute its judgment for that of the jurors on matters of credibility or the weight to be accorded to the evidence presented at trial. In setting forth the heavy weight which is to be accorded a jury’s verdict the Court of Appeals has stated: "[b]etter than a court which reviews but the printed record are they fitted to pass upon the guilt or innocence of the accused” (People v Cohen, 223 NY 406, 423; see also, People v Kennedy, 47 NY2d 196, 202-205; People v Joyiens, 39 NY2d 197, 203; People v La Borde, 76 AD2d 869, 870; People v Majeer, 100 AD2d 830, 831).
In the case at bar our distinguished dissenting colleague, having read the same testimony heard by the jury and found by it to have established the defendant’s guilt beyond a reasonable doubt, nevertheless concludes a "reasonable doubt” exists. The dissenter’s conclusion is based primarily on what he perceives are fatal inconsistencies and conflicts in the testimony and the "incredible” nature of some of the prosecutor’s witnesses’ testimony. In essence, what our dissenting colleague has done is to constitute himself a thirteenth juror in absentia and vote against the conviction. In doing so, he chooses to ignore the well-settled principles of law set forth above regarding the scope of appellate review in criminal cases. As this court recently reiterated in People v Di Girolamo (108 AD2d 755): "Minor discrepancies between the testimony of witnesses is not sufficient to show that a witness’s testimony was incredible as a matter of law (People v Gruttola, 43 NY2d 116; People v Rosenfeld, 93 AD2d 872). Credibility is a matter reserved exclusively for the jury (People v Concepcion, 38 NY2d 211; People v Rosenfeld, supra) and we are traditionally resistant to second-guessing its determination on this issue (People v Rodriguez, 72 AD2d 571)” (see also, People v Andrews, 112 AD2d 1002). And as stated in People v Rodriguez (72 AD2d 571) "[t]he resolution of questions relating to the credibility of witnesses is properly a function of the jury and said determination may not be overturned lightly on appeal”.
Our dissenting colleague also places great emphasis on the slight variance in the original description of the license plate *550attached to the defendant’s auto, which auto, coincidentally, closely matched the description of the perpetrator’s auto. As previously noted, the license plate on the defendant’s vehicle was bent under the fifth character. This indentation in the plate would clearly explain why the prosecution’s witnesses may have thought they saw a "B” rather than an "R” in the license plate of the robber’s vehicle. In any event, the dissenter, contrary to settled law, is again attempting to second-guess the trier of fact and substitute his judgment for that of the jurors. Based upon the assessment of the evidence in the record and viewing the same in a light most favorable to the prosecution, as we are obliged to do (see, Jackson v Virginia, 443 US 307, 319, supra; People v Contes, 60 NY2d 620, 621, supra), we are led to the inexorable conclusion that the jury’s verdict, that defendant’s guilt of robbery in the first degree was proven beyond a reasonable doubt, must be affirmed.
Nor are we disturbed by what the dissent perceives to be a violation of the defendant’s right to due process in that shortly before he identified the defendant at a lineup, Bruce Morin saw a group of people, which group included the defendant, at a distance of at least 500 feet. The witness, as acknowledged by the dissenter, stated that, in view of the great distance, he could not distinguish the group members or their clothing. We need spend little time answering a contention that a lineup identification procedure is fundamentally unfair, or that a witness’ identification is unreliable, because the defendant, as one of a group, was exposed to that witness’ view, sometime prior to the lineup, at a range obviously far too distant to be able to discern or recognize with the naked eye an individual who is in the group.
Finally, with regard to the court’s charge on alibi, we note our disagreement with the dissent as to whether the issue raised on appeal was properly preserved for our review. From all that appears in the record, defense counsel did not request the court to charge that the People bear the burden of disproving alibi beyond a reasonable doubt (see, People v Victor, 62 NY2d 374), nor does it appear that he objected to its omission, and the dissent acknowledges as much. Under these circumstances, we conclude that the issue concerning the sufficiency of the court’s charge on alibi had not been properly preserved for appellate review (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Little, 62 NY2d 1020; People v Walker, 104 AD2d 573). Nor do we consider this issue ground for reversal in the interest of justice (see, CPL 470.15 [3] [c]) *551given the trial court’s instructions which, taken as a whole, adequately conveyed to the jury the applicable law governing its deliberations (see, People v Canty, 60 NY2d 830, 832; People v Russell, 266 NY 147, 153). Indeed, the court included the following as part of its over-all charge to the jury:
"In this case the defendant has presented evidence in support of his contention that at the time of the bank robbery he was at his home at 84 New Mill Road in Smithtown and could not, therefore, have committed the crime charged at the National Bank of North America, a number of miles away. This is what the law calls an 'alibi’.
"The presentation of this evidence places no burden whatsoever on the defendant to prove the truth of such alibi. As I previously instructed you, the burden—the responsibility—is on the People to prove beyond a reasonable doubt that the defendant Charles Bauer is the man who was in the National Bank of North America that morning and who committed the crime charged. Should you not believe the alibi evidence, you may not find the defendant guilty just from the fact alone. Even under those circumstances the People still have the overall burden, ladies and gentlemen, of establishing to your satisfaction, beyond a reasonable doubt, that the defendant Charles Bauer is the person who committed the crime charged. If the alibi evidence presented by the defendant in this case raises a reasonable doubt in your minds as to the defendant Charles Bauer being the person who committed the crime charged then the People would have failed to meet their burden of proof and the defendant, under such circumstances, must be found by you to be not guilty” (emphasis added).
In conclusion, we reiterate that while the trial testimony presented by the prosecution contains certain discrepancies, as stated by our dissenting colleague, we do not perceive our function as mandating us to substitute our judgment for that of the jurors (see, People v Majeer, 100 AD2d 830, supra). Resolution of the issues of credibility, as well as the weight to be accorded to the evidence presented, are properly within the province of the trier of fact whose determination should not be overturned lightly on appeal (see, People v Gruttola, 43 NY2d 116). Since the record herein contains sufficient evidence in quantity and quality to support the verdict of guilt and "bearing in mind that credibility is a matter to be determined by the trier of the facts”, our review function is . exhausted and affirmance is required (see, People v Malizia, 62 NY2d 755, 757, supra).
*552We have reviewed the defendant’s remaining contentions which have been preserved for our review and find them to be lacking in merit.

. Morin testified that the distance was at least 1,000 feet; one of the detectives testified that the distance was 500 feet.


. Several witnesses, most of whom were employed by the New York State Department of Motor Vehicles, testified concerning the existence and possible whereabouts of license plate number "171 ABJ”, and license plates beginning with "171 A—".


. Evidence of the defendant’s reputation for honesty, integrity and peacefulness was also presented.